DETAILED ACTION
Response to Amendments
The amendment filed on 2/15/2022 has been entered.  
Claims 21-26 remain pending in the application. 

Information Disclosure Statement
Regarding the IDS submitted on 2/15/2022, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over USPGP# 20130334278 of Kerr et al. (henceforth Kerr) in view of USPGP 20120197190 of Suon et al (henceforth Suon) and in further view of USPGP# 20110089220 of Ingmanson et al. (henceforth Ingmanson).
Regarding claim 21, Kerr teaches a surgical stapling assembly (Kerr: 100), comprising: 
a shaft (Kerr: 104) comprising an attachment interface (Kerr: interface between 104 and 103), wherein said surgical stapling assembly is configured to be attached to a surgical instrument control interface (Kerr: 103) by way of the attachment interface; 
an articulation region (Kerr: 110); 
an end effector (Kerr: 102) attached to said shaft by said articulation region (Kerr: para 0042, 0048), wherein said end effector is articulatable relative to said shaft by way of said articulation region (Kerr: para 0042, 0048), wherein said end effector comprises: 
an anvil jaw (Kerr: 120); 
a cartridge jaw (Kerr: 196, 198), wherein said cartridge jaw comprises a cartridge channel (Kerr: cavity of 196, 198) comprising laterally-opposing channel walls (Kerr: see annotated fig. 7), wherein cartridge jaw further comprises a proximal end (Kerr: see annotated fig. 7) and an opening (Kerr: see annotated fig. 7) defined therein; and 
a staple cartridge (Kerr: 118), comprising: 
a cartridge body (Kerr: body/structure of 118), comprising: 
a longitudinal slot (Kerr: 193); 
a plurality of staple cavities (Kerr: 195), comprising: 
an inner row of staples (Kerr: see annotated fig. 7) defined in a first side of said cartridge body (Kerr: see annotated fig. 7), wherein said inner row of staples comprises a first quantity of staples (Kerr: see annotated fig. 7); and 
an outer row of staples (Kerr: see annotated fig. 7) defined in said first side of said cartridge body, wherein said outer row of staples comprises a second quantity of staples (Kerr: see annotated fig. 7), wherein said first quantity and said second quantity are different (Kerr: see annotated fig. 7); and 
a deck (Kerr: see annotated fig. 7) comprising outer lateral overhang portions (Kerr: see annotated fig. 7) extending laterally outward with respect to said laterally-opposing channel walls (Kerr: see fig. 4); 
a plurality of staples (Kerr: 191) removably stored within said cartridge body; and 
a firing member (Kerr: 172, 178) assembly movable through a firing stroke to deploy said staples from said staple cartridge (Kerr: para 0048), wherein said firing member assembly comprises: 
a laminate firing bar (Kerr: 172, para 0048) extending through said articulation region (Kerr: para 0048); and 
a distal end (Kerr: 178), comprising: 
a cutting edge (Kerr: 182); 
an anvil-camming flange (Kerr: 180, para 0050); and 
a channel-camming flange (Kerr: 184, 186, para 0050), wherein said distal end is configured to travel past said opening during said firing stroke (Kerr: para 0048-0050).
	
Kerr, as shown above, is silent on said attachment interface comprising a release mechanism configured to permit detachment of said shaft from the surgical instrument control interface.
	Suon teaches a surgical instrument (Suon: 70, 110) comprising a shaft (Suon: 70), wherein said shaft comprises an attachment interface (Suon: 270, 274, 280) wherein said surgical instrument is configured to be attached to a surgical instrument control interface (Suon: 50) by way of the attachment interface (Suon: para 0080) and wherein said attachment interface comprises a release mechanism (Suon: 270) configured to permit detachment of said shaft from the surgical instrument control interface. 
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the attachment feature of Kerr with the addition of a release mechanism as taught by Suon for easy removal of the shaft from the surgical control interface in order to allow separate sterilization of the two parts and/or allow the shaft assembly to be easily replaced when damaged (Suon: para 0004-0005).
	The combination of Kerr and Suon, as shown above, teaches the anvil jaw is pivotable relative to the cartridge between an open position and a clamped position (Kerr: para 0048-0050) and therefore is silent on the cartridge jaw is pivotable relative to the anvil between an open position and a clamped position.
However, Ingmanson teaches a similar surgical instrument staple device (Ingmanson: 10) comprising a cartridge jaw (Ingmanson: 210), staple cartridge (Ingmanson: 220) housed in the cartridge jaw and an anvil jaw (Ingmanson: 300) wherein the cartridge jaw is pivotable relative to the anvil jaw between an open position and a closed position (Ingmanson: para 0040).
Since both Kerr and Ingmanson teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil jaw moves relative to cartridge jaw) for the other (cartridge jaw moves relative to the anvil jaw) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
 
Regarding claim 22, as shown in claim 21, the combination of Kerr, Suon and Ingmanson teaches wherein said plurality of staples define a staple zone (Kerr: see annotated fig. 7, the area defined by the staples 191), and wherein said anvil jaw is substantially parallel to said channel jaw such that a consistent tissue gap is defined between said deck and a tissue-contacting surface of said anvil (Kerr: bottom surface of 120) along the length of said staple zone (Kerr: para 0049-0050).
Regarding claim 23, as shown in claim 21, the combination of Kerr, Suon and Ingmanson teaches wherein said plurality of staple cavities further comprises an intermediate row of staples (Kerr: see annotated fig. 7) defined in said first side of said cartridge body (Kerr: see annotated fig. 7).
Regarding claim 24, as shown in claim 21, the combination of Kerr, Suon and Ingmanson teaches wherein said anvil jaw comprises a body portion (Kerr: see annotated fig. 2) and a distal tip portion (Kerr: see annotated fig. 2) extending distally from said body portion, wherein said body portion comprises a first thickness (Kerr: see annotated fig. 2) and said distal tip portion comprises a second thickness (Kerr: see annotated fig. 2), and wherein said second thickness is less than said first thickness (Kerr: see annotated fig. 2).
 The combination of Kerr, Suon and Ingmanson, as shown above, does not explicitly teach wherein the body portion of the anvil jaw comprises a plurality of staple forming pockets defined therein.
However, Ingmanson teaches a planar portion (Ingmanson: see fig. 9) of an anvil (Ingmanson: 300) having forming pockets (Ingmanson: 310a para 0121).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of the combination of Kerr, Suon and Ingmanson, as shown in claim 21, with the addition of forming pockets as taught by Ingmanson order to allow for reliable forming of the staples during firing of the surgical instrument. 

Regarding claim 26, Kerr teaches a surgical stapling assembly (Kerr: 100), comprising: 
a shaft (Kerr: 104) comprising an attachment interface (Kerr: interface between 104 and 103), wherein said surgical stapling assembly is configured to be attached to a surgical instrument control interface (Kerr: 103) by way of the attachment interface; 
an articulation region (Kerr: 110); 
an end effector (Kerr: 102) attached to said shaft by said articulation region (Kerr: para 0042, 0048), wherein said end effector is articulatable relative to said shaft by way of said articulation region (Kerr: para 0042, 0048), wherein said end effector comprises: 
an anvil jaw (Kerr: 120); 
a cartridge jaw (Kerr: 196, 198), wherein said cartridge jaw comprises a cartridge channel (Kerr: cavity of 196, 198) comprising laterally-opposing channel walls (Kerr: see annotated fig. 7); and 
a staple cartridge (Kerr: 118), comprising: 
a cartridge body (Kerr: body/structure of 118), comprising: 
a longitudinal slot (Kerr: 193); 
a plurality of staple cavities (Kerr: 195), comprising: 
an inner row of staples (Kerr: see annotated fig. 7) defined in a first side of said cartridge body (Kerr: see annotated fig. 7), wherein said inner row of staples comprises a first quantity of staples (Kerr: see annotated fig. 7); and 
an outer row of staples (Kerr: see annotated fig. 7) defined in said first side of said cartridge body, wherein said outer row of staples comprises a second quantity of staples (Kerr: see annotated fig. 7), wherein said first quantity and said second quantity are different (Kerr: see annotated fig. 7); and 
a deck (Kerr: see annotated fig. 7) comprising outer lateral overhang portions (Kerr: see annotated fig. 7) extending laterally outward with respect to said laterally-opposing channel walls (Kerr: see fig. 4); 
a plurality of staples (Kerr: 191) removably stored within said cartridge body; and 
a firing member (Kerr: 172, 178) assembly movable through a firing stroke to deploy said staples from said staple cartridge (Kerr: para 0048), wherein said firing member assembly comprises: 
a flexible firing bar (Kerr: 172, para 0048) extending through said articulation region (Kerr: para 0048); and 
a distal end (Kerr: 178) comprising a cutting edge (Kerr: 182); 

Kerr, as shown above, is silent on a release latch configured to facilitate the attachment of and detachment of the shaft and the surgical instrument control interface.
	However, Suon teaches a surgical instrument (Suon: 70, 110) comprising a shaft (Suon: 70), wherein said shaft comprises an attachment interface (Suon: 280) wherein said surgical instrument is configured to be attached to a surgical instrument control interface (Suon: 50) by way of the attachment interface (Suon: para 0080) a release latch (Suon: 274, 270) configured to facilitate the attachment of and detachment of the shaft and the surgical instrument control interface (Suon: para 0080). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the attachment feature of Kerr with the addition of a release mechanism as taught by Suon easy removal of the shaft from the surgical control interface in order to allow separate sterilization of the two parts and/or allow the shaft assembly to be easily replaced when damaged (Suon: para 0004-0005).
	
The combination of Kerr and Suon, as shown above, teaches the anvil jaw is pivotable relative to the cartridge between an open position and a clamped position (Kerr: para 0048-0050) and therefore is silent on the cartridge jaw is pivotable relative to the anvil between an open position and a clamped position.
However, Ingmanson teaches a similar surgical instrument staple device (Ingmanson: 10) comprising a cartridge jaw (Ingmanson: 210), staple cartridge (Ingmanson: 220) housed in the cartridge jaw and an anvil jaw (Ingmanson: 300) wherein the cartridge jaw is pivotable relative to the anvil jaw between an open position and a closed position (Ingmanson: para 0040).
Since both Kerr and Ingmanson teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil jaw moves relative to cartridge jaw) for the other (cartridge jaw moves relative to the anvil jaw) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
 
Claim 25 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kerr in view of Suon and Ingmanson, as shown in claim 21, and in further view of USP# 20040243151 of Demmy et al. (henceforth Demmy).
Regarding claim 25, as shown in claim 21, the combination of Kerr, Suon and Ingmanson teaches wherein said anvil jaw comprises a body portion (Kerr: body of 120, see annotated fig. 2), a distal tip portion (Kerr: see annotated fig. 2) extending distally from said body portion, wherein an anvil surface profile is defined by said body portion and said distal tip portion (Kerr: the profile defined by anvil body potion and anvil distal tip portion as shown in annotated fig. 2), wherein said staple cartridge comprises a distal nose portion (Kerr: see annotated fig. 7), wherein a staple cartridge surface profile is defined by said deck and said distal nose portion (Kerr: the profile defined by said deck and said distal nose portion as shown in annotated fig. 7).
The combination of Kerr, Suon and Ingmanson, as shown above, does not explicitly teach the body portion comprising a plurality of staple forming pockets defined therein.
However, Ingmanson teaches a body portion (Ingmanson: see fig. 9) of an anvil (Ingmanson: 300) having a plurality of staple forming pockets (Ingmanson: 310a para 0121) defined therein.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil body portion of the combination of Kerr and Ingmanson, as shown in claim 21, with the addition of plurality of staple forming pockets as taught by Ingmanson in order to allow for reliable forming of the staples during firing of the surgical instrument. 
The combination of Kerr and Ingmanson, as shown above, is silent on, wherein a constant tissue gap distance is defined between said anvil surface profile and said staple cartridge surface profile.
However, Demmy teaches a similar surgical stapling assembly (Demmy: 10) comprising an anvil jaw (Demmy: 34, 14) wherein the anvil jaw comprises a body portion (Demmy: see annotated fig. 11a), 
a distal tip portion (Demmy: 614, 614a) extending distally from said body portion, wherein an anvil surface profile is defined by said body portion and said distal tip portion (Demmy: the profile defined by anvil body potion and anvil distal tip portion as shown in annotated fig. 11a), wherein a staple cartridge (Demmy: 36) comprises a distal nose portion (Demmy: see annotated fig. 11a), wherein a staple cartridge surface profile is defined by said deck and said distal nose portion (Demmy: the profile defined by said deck and said distal nose portion as shown in annotated fig. 11a), wherein a constant tissue gap distance is defined between said anvil surface profile and said staple cartridge surface profile (Demmy: see annotated fig. 11a).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil jaw and staple cartridge of the combination of Kerr and Ingmanson, as shown above, such that the anvil surface profile and the staple cartridge surface profile are substantially similar as taught by Demmy in order to allow the distal portion to separate or dissect certain, e.g., adherent tissue from target tissue thus making the surgical instrument more versatile (Demmy: para 0007) while also preventing snagging and pulling of tissue (Demmy: para 0091). 

    PNG
    media_image1.png
    492
    765
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    874
    988
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    369
    838
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments filed on 2/15/2022 have been fully considered:
Amended claims have overcome all previous 112 (b) or second paragraph rejection/s. 
Applicant's arguments with respect to claims 21 and 26 have been considered but are moot because the arguments do not apply to the additional references being used in the current rejection.

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
USPGP 20140236174 of Williams et al. also teaches a detachable shaft from handle assembly (see fig. 1, 108a, 208a).
USPGP 20140373652 of Zergiebel et al. also teaches a detachable shaft from handle assembly (see figs. 2-16, especially elements #242, #236).
USPGP 20110238044 of Main et al. also teaches a detachable shaft from handle assembly (see figs. 2-4, 38, 46 and 40, 58).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731